Order affirmed, with twenty dollars costs and disbursements. No opinion. Present —■ Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Dore, J., dissents and votes to reverse and deny motion on the ground that the Trading with the Enemy Act prohibits prosecution of the action during the duration of the war. Untermyer, J., dissents and votes to affirm, without prejudice to an application to the court when the case is called for trial for a stay of the trial on the claim of the plaintiff S. A. Scotti & C., of Monza, Italy, against the defendant in accordance with the Trading with the Enemy Act.